Cateon, Ch. J.
delivered the opinion of the court.
The trustees of the University are incorporated, have perpetual succession, and a common seal; are declared to be a body politic and corporate, to be known and distinguished by the name of “the trustees of the University of North Carolina;” and by their corporate name may sell, assign and grant lands. This is of course to be done by affixing the corporate seal to the deed. The proof that the President of the board was the hand that affixed the seal is well, yet, the deed would have been good without such proof. The presumption that such seal was affixed by proper authority, arises upon the existence of the fact that it is to the deed, (a)
Judgment affirmed.

 Vide Angel and Ames on Corporations, 115, notes 1 and 2,